UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB/A [ X ]QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1222 RESEARCH PARK DRIVE DAVIS, CALIFORNIA 95618 (Address of principal executive offices, issuer’s telephone number, including area code) Issuer's telephone number (530) 756-5086 Issuer's facsimile number (530) 756-5179 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[ X] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:45,693,172 sharesas of November 16, 2007 Transitional Small Business Disclosure Format (Check one): []Yes[X]No ii TABLE OF CONTENTS Page # PART I - FINANCIAL INFORMATION ITEM 1- FINANCIAL STATEMENTS Consolidated Balance Sheets as of September 30, 2007and June 30, 2007 (Unaudited) 1 Consolidated Statements of Operations for three-months ended September 30, 2007 and September 30, 2006 (Unaudited) 2 Consolidated Statements of Cash Flows for the three months ended September 30, 2007 and September 30, 2006 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3 - CONTROLS AND PROCEDURES 6 PART II - OTHER INFORMATION ITEM 1 - Legal Proceedings 7 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3 - Defaults upon Senior Securities 8 ITEM 4 - Submission of Matters to a Vote of Security Holders 8 ITEM 5 - Other Matters 8 SIGNATURES 8 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act 9 Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act 10 Exhibit 32.1Certification Pursuant to Section 906 of the Sarbanes Oxley Act 11 Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act 12 iii PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS Unaudited September 30, 2007 June 30, 2007 ASSETS CURRENT ASSETS Cash $ 185,915 $ 5,715 Accounts receivable, employees 42,473 42,513 Prepaid expenses 9,384 - Total current assets $ 237,772 $ 48,228 PROPERTY AND EQUIPMENT, net of accumulated depreciation $ 11,504 $ 11,863 OTHER ASSETS Patent costs $ 72,529 $ 72,529 Advance to Freedom Motors - 23,957 Workers' compensation deposit 1,045 1,059 Total other assets $ 73,574 $ 97,545 TOTAL ASSETS $ 322,850 $ 157,636 LIABILITIES AND STOCKHOLDERS' DEFICT CURRENT LIABILITIES Accounts payable, trade $ 275,488 $ 349,192 Accrued liabilities 416,869 408,716 Accrued liabilities-related parties 319,402 288,626 Accrued liabilities-majority shareholder 2,147,228 2,108,357 Notes payable-other 529,968 532,968 Note payable - majority shareholder 2,743,864 2,574,804 Notes payable - minority shareholders 318,672 318,730 Notes payable - related parties 1,748,890 1,783,472 Deferred wages - employees 172,609 173,080 Customer deposits 404,767 409,767 Total current liabilities $ 9,077,757 $ 8,947,712 LONG TERM LIABILITIES Deferred wages and interest-majority shareholder $ 534,771 $ 462,418 Total long term liabilities $ 534,771 $ 462,418 Total liabilities $ 9,612,528 $ 9,410,130 STOCKHOLDERS' DEFICIT Common stock, authorized, 150,000,000 shares, no par value 45,684,334 and 45,725,979 shares issued and outstanding, respectively $ 31,277,549 $ 31,233,662 Accumulated deficit (40,567,227 ) (40,486,156 ) Total stockholders' Deficit $ (9,289,678 ) $ (9,252,494 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 322,850 $ 157,636 See accompanying notes to consolidated financial statements. 1 MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended September 30, September 30, 2007 2006 INCOME Revenues - affiliate $ 518,027 $ 4,269 OPERATING EXPENSES: Administrative salaries and wages 159,849 171,883 Building expenses 15,989 13,532 Depreciation expense 359 387 Direct project expenses 80,661 69,571 Employee benefits and payroll taxes 31,771 40,483 Legal, accounting, and professional fees 34,389 62,161 Office supplies and expense 7,867 30,410 Other expenses 8,514 7,521 Patent expense 3,266 - Rent expense to majority shareholder 131,847 133,186 Total Operating expenses 474,512 529,134 Operating Income (Loss) 43,515 (524,865 ) OTHER EXPENSE Interest 124,586 106,764 Total other expense 124,586 106,764 NET LOSS $ (81,071 ) $ (631,629 ) Loss per common share, basic and diluted $ (0.00 ) $ (0.01 ) Weighted average common shares outstanding 45,720,932 45,554,661 See accompanying notes to consolidated financial statements. 2 MOLLER INTERNATIONAL, INC CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Three Months Ended September 30, September 30, 2007 2006 Cash Flows Provided By Operating Activities Net Loss $ (81,071 ) $ (631,629 ) Adjustments to Reconcile Net Loss to Net Cash Provided by (used in) operating activities: Depreciation expense 359 387 Stock based compensation 43,887 67,639 Change in assets and liabilities: Accounts receivable, employees 40 2,472 Accounts payable (73,704 ) 49,051 Accrued liabilities 149,682 76,670 Customer deposits (5,000 ) (42,500 ) Prepaid expenses 14,587 (29,032 ) Other assets 0 (19,651 ) Net cash provided by (used in) operating activities $ 48,780 $ (526,593 ) Cash Flows Used in Investing Activities Purchase of other assets - (7,785 ) Net cash used in investing activities $ - $ (7,785 ) Cash Flows Provided from Financing Activities Borrowing from related party debt 192,865 618,926 Payments onrelated party note payable (61,445 ) - Principal payments on long term debt - - Payments on notes Payable (22,088 ) Net cash provided by financing activities $ 131,420 $ 596,838 Net (decrease) In Cash 180,200 62,460 Cash Balance at End of Period $ 185,915 63,891 Cash Balance at Beginning of Period $ 5,715 $ 1,431 Supplemental Disclosure of Non-Cash Activities Contributed Capital in the form of debt forgiveness $ - $ 1,449,248 See accompanying notes to consolidated financial statements. 3 Moller International, Inc. Notes To Consolidated Financial Statements Unaudited NOTE A –
